DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of SEQ ID NO: 2 and 4 as the species of polynucleotide encoding an antibody is acknowledged. The elected species is allowable and the restriction requirement as to the species of polynucleotide is withdrawn, and all of the species are rejoined. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jason Mock on 2/16/21.

IN THE CLAIMS:

The claims are to be amended as follows:

Claim 38:   “A polynucleotide selected from the group consisting of the following (1) and (2): 
            (1) polynucleotide comprising a base sequence encoding the heavy chain of an anti-human BDCA-2 antibody; and
            (2) polynucleotide comprising a base sequence encoding the light chain of the anti-human BDCA-2 antibody,
            wherein the anti-human BDCA-2 antibody of (1) and (2) is selected from any one of the following (a) to (c):
            (a) an anti-human BDCA-2 antibody comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 120 of SEQ ID NO: 2 and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 109 of SEQ ID NO: 4;
b) an anti-human BDCA-2 antibody comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 120 of SEQ ID NO: 6 and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 108 of SEQ ID NO: 8; and
            (c) an anti-human BDCA-2 antibody comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 122 of SEQ ID NO: 10 and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 108 of SEQ ID NO: 12.”

Claim 39:    “An expression vector comprising the following (1) and/or (2);
            (1) polynucleotide comprising a base sequence encoding the heavy chain of an anti-human BDCA-2 antibody; and/or
            (2) polynucleotide comprising a base sequence encoding the light chain of the anti-human BDCA-2 antibody,
            wherein the anti-human BDCA-2 antibody of (1) and (2) is selected from any one of the following (a) to (c):
            (a) an anti-human BDCA-2 antibody comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 120 of SEQ ID NO: 2 and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 109 of SEQ ID NO: 4;
            (b) an anti-human BDCA-2 antibody comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 120 of SEQ ID NO: 6 and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 108 of SEQ ID NO: 8; and
            (c) an anti-human BDCA-2 antibody comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 122 of SEQ ID NO: 10 and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 108 of SEQ ID NO: 12.”

Claim 40:   “A host cell selected from the group consisting of the following (a) to (d):
            (a) a host cell transformed with an expression vector comprising a polynucleotide comprising a base sequence encoding the heavy chain variable region of an anti-human BDCA-2 antibody or an  antigen-binding fragment thereof and a polynucleotide comprising a base sequence encoding the light chain variable region of the anti-human BDCA-2 antibody or the antigen-binding fragment thereof;
an  anti-human BDCA-2 antibody or an  antigen-binding fragment thereof and an expression vector comprising a polynucleotide comprising a base sequence encoding the light chain variable region of the anti-human BDCA-2 antibody or the antigen-binding fragment thereof;
            (c) a host cell transformed with an expression vector comprising a polynucleotide comprising a base sequence encoding the heavy chain variable region of an  anti-human BDCA-2 antibody or an  antigen-binding fragment thereof; and
            (d) a host cell transformed with an expression vector comprising a polynucleotide comprising a base sequence encoding the light chain variable region of an  anti-human BDCA-2 antibody or an  antigen-binding fragment thereof,
            wherein the anti-human BDCA-2 antibody or the antigen-binding fragment thereof of (a)-(d) is selected from any one of the following (1) to (3):
            (1) an anti-human BDCA-2 antibody or an antigen-binding fragment thereof, comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 120 of SEQ ID NO: 2 and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 109 of SEQ ID NO: 4;
            (2) an anti-human BDCA-2 antibody or an antigen-binding fragment thereof, comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 120 of SEQ ID NO: 6 and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 108 of SEQ ID NO: 8; and
            (3) an anti-human BDCA-2 antibody or an antigen-binding fragment thereof, comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 122 of SEQ ID NO: 10 and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 108 of SEQ ID NO: 12.”

Claim 41:   “A host cell selected from the group consisting of following (a) to (d):
            (a) a host cell transformed with an expression vector comprising a polynucleotide comprising a base sequence encoding the heavy chain of an anti-human BDCA-2 antibody and a polynucleotide comprising a base sequence encoding the light chain of the anti-human BDCA-2 antibody;
            (b) a host cell transformed with an expression vector comprising a polynucleotide comprising a base sequence encoding the heavy chain of an  anti-human BDCA-2 antibody and an expression vector comprising a polynucleotide comprising a base sequence encoding the light chain of the anti-human BDCA-2 antibody;
an  anti-human BDCA-2 antibody; and
            (d) a host cell transformed with an expression vector comprising a polynucleotide comprising a base sequence encoding the light chain of an  anti-human BDCA-2 antibody ,
            wherein the anti-human BDCA-2 antibody of (a)-(d) is selected from any one of the following (1) to (3):
            (1) an anti-human BDCA-2 antibody comprising a heavy chain consisting of the amino acid sequence shown by SEQ ID NO: 2 and a light chain consisting of the amino acid sequence shown by SEQ ID NO: 4;
            (2) an anti-human BDCA-2 antibody comprising a heavy chain consisting of the amino acid sequence shown by SEQ ID NO: 6 and a light chain consisting of the amino acid sequence shown by SEQ ID NO: 8; and
            (3) an anti-human BDCA-2 antibody comprising a heavy chain consisting of the amino acid sequence shown by SEQ ID NO: 10 and a light chain consisting of the amino acid sequence shown by SEQ ID NO: 12.”

Claim 42:  “A method for producing an anti-human BDCA-2 antibody or an antigen-binding fragment thereof, comprising culturing host cell(s) selected from the group consisting of following (a) to (c) to express the anti-human BDCA-2 antibody or the antigen-binding fragment thereof:
            (a) a host cell transformed with an expression vector comprising a polynucleotide comprising a base sequence encoding the heavy chain variable region of an  anti-human BDCA-2 antibody or an  antigen-binding fragment thereof and a polynucleotide comprising a base sequence encoding the light chain variable region of the anti-human BDCA-2 antibody or the antigen-binding fragment thereof;
            (b) a host cell transformed with an expression vector comprising a polynucleotide comprising a base sequence encoding the heavy chain variable region of an  anti-human BDCA-2 antibody or an  antigen-binding fragment thereof and an expression vector comprising a polynucleotide comprising a base sequence encoding the light chain variable region of the anti-human BDCA-2 antibody or the antigen-binding fragment thereof; and
            (c) a host cell transformed with an expression vector comprising a polynucleotide comprising a base sequence encoding the heavy chain variable region of an  anti-human BDCA-2 antibody or an  antigen-binding fragment thereof and a host cell 
            wherein the anti-human BDCA-2 antibody or the antigen-binding fragment thereof of (a)-(c) is selected from any one of the following (1) to (5):
            (1) an anti-human BDCA-2 antibody or an antigen-binding fragment thereof, comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 120 of SEQ ID NO: 2 and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 109 of SEQ ID NO: 4;
            (2) an anti-human BDCA-2 antibody or an antigen-binding fragment thereof, comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 120 of SEQ ID NO: 6 and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 108 of SEQ ID NO: 8;
            (3) an anti-human BDCA-2 antibody or an antigen-binding fragment thereof, comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 122 of SEQ ID NO: 10 and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 108 of SEQ ID NO: 12; 
            (4) an anti-human BDCA-2 antibody or an antigen-binding fragment thereof, comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 120 of SEQ ID NO: 2 in which glutamine of the amino acid number 1 is modified to pyroglutamic acid and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 109 of SEQ ID NO: 4; and
            (5) an anti-human BDCA-2 antibody or an antigen-binding fragment thereof, comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 122 of SEQ ID NO: 10 in which glutamine of the amino acid number 1 is modified to pyroglutamic acid and a light chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 108 of SEQ ID NO: 12.”

Claim 43:  “A method for producing an anti-human BDCA-2 antibody, comprising culturing host cell(s) selected from the group consisting of following (a) to (c) to express the anti-human BDCA-2 antibody:
            (a) a host cell transformed with an expression vector comprising a polynucleotide comprising a base sequence encoding the heavy chain of an  anti-human BDCA-2 antibody and a polynucleotide comprising a base sequence encoding the light chain of the anti-human BDCA-2 antibody;
an  anti-human BDCA-2 antibody and an expression vector comprising a polynucleotide comprising a base sequence encoding the light chain of the anti-human BDCA-2 antibody; and
            (c) a host cell transformed with an expression vector comprising a polynucleotide comprising a base sequence encoding the heavy chain of an  anti-human BDCA-2 antibody and a host cell transformed with an expression vector comprising a polynucleotide comprising a base sequence encoding the light chain of the anti-human BDCA-2 antibody,
            wherein the anti-human BDCA-2 antibody of (a)-(c) is selected from any one of the following (1) to (3):
            (1) an anti-human BDCA-2 antibody comprising a heavy chain consisting of the amino acid sequence shown by SEQ ID NO: 2 and a light chain consisting of the amino acid sequence shown by SEQ ID NO: 4;
            (2) an anti-human BDCA-2 antibody comprising a heavy chain consisting of the amino acid sequence shown by SEQ ID NO: 6 and a light chain consisting of the amino acid sequence shown by SEQ ID NO: 8; and
            (3) an anti-human BDCA-2 antibody comprising a heavy chain consisting of the amino acid sequence shown by SEQ ID NO: 10 and a light chain consisting of the amino acid sequence shown by SEQ ID NO: 12.”

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a polynucleotide comprising a base sequence encoding the heavy chain or the heavy chain variable region of an anti-BDCA-2 antibody comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 120 of SEQ ID NO:2, or  a polynucleotide comprising a base sequence encoding the heavy chain or the heavy chain variable region of an anti-BDCA-2 antibody comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 120 of SEQ ID NO: 6, or a polynucleotide comprising a base sequence encoding the heavy chain or the heavy chain variable region of an anti-BDCA-2 antibody comprising a heavy chain variable region consisting of the amino acid sequence of amino acid numbers 1 to 122 of SEQ ID NO: 10.  Additionally, the prior art does not teach or suggest a polynucleotide comprising a base .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644